Citation Nr: 1100894	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-04 395	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
injuries.

2.  Entitlement to service connection for hypertension.

3.  Whether a rating reduction from 10 percent to zero percent 
effective April 1, 2010, for Bell's Palsy was warranted.

4.  Whether a rating reduction from 10 percent to zero percent 
effective April 1, 2010, for residuals of a shrapnel injury to 
the forehead was warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to September 
2001 and from February 2003 to January 2004, including in 
Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Because the Veteran currently lives within the 
jurisdiction of the RO in Houston, Texas, that facility has 
jurisdiction over this appeal.

In a January 2010 rating decision, the RO in Houston, Texas, 
proposed to reduce the disability ratings assigned for the 
Veteran's service-connected Bell's Palsy and for service-
connected residuals of a shrapnel injury to the forehead from 
10 percent to zero percent effective April 1, 2010.  The Veteran, 
through his service representative, disagreed with this decision 
in March 2010 and challenged the proposed rating reductions as 
improper.

The issues of entitlement to service connection for hypertension, 
whether a rating reduction for Bell's Palsy from 10 percent to 
zero percent effective April 1, 2010, was warranted, and whether 
a rating reduction from 10 percent to zero percent effective 
April 1, 2010, for residuals of a shrapnel injury to the forehead 
was warranted are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's service treatment records show only that he 
injured his right ankle during active service.

2.  The competent evidence shows that the Veteran does not 
experience any current disability due to the claimed bilateral 
ankle injuries which can be attributed to active service.


CONCLUSION OF LAW

Bilateral ankle injuries were not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in August 2005, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
bilateral ankle injuries to active service and noted other types 
of evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this letter, 
the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for bilateral ankle 
injuries.  Because the Veteran was fully informed of the evidence 
needed to substantiate his claim, any failure to develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the August 2005 VCAA notice letter was issued 
prior to the currently appealed rating decision issued in 
December 2005; thus, this notice was timely.  The Board observes 
that VA could not have provided the Veteran with pre-adjudication 
Dingess notice because the December 2005 rating decision was 
issued prior to the Court's decision in Dingess.  Although the 
Board also acknowledges that, to date, the Veteran has not been 
provided with Dingess-compliant notice, because the appellant's 
claim is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and the 
lack of Dingess-compliant notice is not harmful error requiring 
remand.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran also does not 
contend, and the evidence does not show, that he is in receipt of 
Social Security Administration (SSA) disability benefits such 
that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that the 
claimed bilateral ankle injuries may be associated with service.  
The Veteran is not competent to testify as to etiology of this 
disability as it requires medical expertise to diagnose.  Thus, 
the Board finds that another examination is not required even 
under the low threshold of McLendon.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred bilateral ankle injuries 
during active service.  He also contends that he continued to 
experienced bilateral ankle problems since service separation.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral ankle 
injuries.  Despite the Veteran's assertions to the contrary 
regarding in-service bilateral ankle injuries, his service 
treatment records show only that he injured his right ankle 
during service.  The competent evidence also shows that, although 
the Veteran injured his right ankle during active service, he 
does not experience any current disability due to his claimed 
bilateral ankle injuries which could be attributed to service.  
The Veteran's service treatment records show that, at his pre-
enlistment physical examination in January 1997, he denied any 
relevant medical history and clinical evaluation of his ankles 
was normal.

On outpatient treatment in July 1998, the Veteran complained of 1 
day of right ankle pain although he also reported that his right 
ankle had been hurting for 3 months.  He reported a previous 
injury while playing soccer several months earlier.  He also 
stated, " It's not that bad."  Objective examination showed 
range of motion within normal limits bilaterally, increased 
tenderness to palpation over the peroneal tendon in the right 
ankle, no tenderness to palpation over the anterior talofibular 
ligament, and no edema.  The assessment was rule-out right 
peroneal tendonitis/strain.

In June 2000, he complained of diffuse right medial/lateral ankle 
pain with running greater than 1 mile.  It was noted that he was 
on a physical profile for running at his own pace and distance 
for the next 30 days.  He reported twisting his right ankle 
several times in soccer and football but no specific sprain 
predisposing him for the current injury.  He also reported 
insidious onset of worsening right ankle pain approximately 
1 weeks earlier with long distance run.  He rated his pain at 
rest as 0/10 on a pain scale and 7/10 at worst (with 10/10 being 
the worst pain).  Objective examination showed normal posture, 
gait within normal limits and non-antalgic, an ability to heel-
toe walk without difficulty, range of motion within normal 
limits, 5/5 bilateral ankle strength in all planes of movement, 
and diffuse tenderness to palpation at the global right ankle 
seeming to be increased around the medial and lateral malleolus.  
X-rays of the right ankle were normal.  The assessment was 
diffuse right ankle pain secondary to long distance running and 
rule-out tarsal tunnel syndrome.  The Veteran was given off the 
shelf orthotics and a temporary physical profile with no running 
for 2 weeks and then running at his own pace and distance for 
2 weeks.  

In July 2000, the Veteran complained of increased right ankle 
pain and numbness/tingling.  He reported running up to 3 miles on 
his own.  Objective examination showed a full active range of 
motion, minor tenderness to palpation in the right patellofemoral 
joint, no other tenderness to palpation, gait within normal 
limits, and full strength.  The assessment was minor right ankle 
pain.

In December 2000, the Veteran complained of right foot numbness 
for the previous 6-8 months.  Objective examination showed an 
essentially normal exam and a normal gait.  The assessment was 
chronic right ankle pain/weakness.

In January 2001, he complained of a history of ankle pain.  
Objective examination of the ankles showed no ecchymosis or 
swelling, a full range of motion, and no laxity.  The assessment 
was slowly resolving right ankle sprain.  

In February 2001, the Veteran complained of chronic intermittent 
right ankle swelling and pain during running which began in May 
2000.  He also reported right ankle pain with standing for more 
than 3 hours.  His history included multiple ankle sprains in 
high school while playing soccer and football.  Objective 
examination showed tenderness to palpation along the anterior 
ankle joint line, tenderness to palpation over the anterior 
talofibular ligament, lateral gutter, and sinus tarsi, no 
tenderness to palpation over the subtalar joint line, no edema, 
right greater than left lateral ligament laxity, and mild to 
moderate subtalar joint instability component noted on range of 
motion.  The impressions included probable synovitis/capsulitis.

At his separation physical examination in August 2001 at the end 
of his first period of active service, the Veteran's medical 
history included arthritis.  The in-service examiner stated that 
this included ankle pain.  Clinical evaluation was normal.

The Veteran reported on an "Annual Medical Certificate" dated 
in January 2003 just before the beginning of his second period of 
active service that he had no current medical problems and had 
not experienced any medical problems since his last periodic 
physical examination.  He also reported that he had not been seen 
by a physician and had not been hospitalized since his last 
periodic physical examination.  He was found fully fit for active 
service.  The Veteran was not treated for bilateral ankle 
injuries during his second period of active service.  

In a Post-Deployment Health Questionnaire which the Veteran 
completed in January 2004 after he returned from a tour of duty 
in Iraq, he denied experiencing any swollen, stiff, or painful 
joints during this deployment which had begun in April 2003.  The 
only reported in-service medical history noted on a "Report of 
Medical Assessment" completed at the Veteran's discharge from 
active service later in January 2004 at the end of his last 
period of active service were "wounds received by hostile 
actions" which referred to shrapnel wounds received while in 
Iraq.  The Veteran requested that a separation physical 
examination not be part of his demobilization processing at the 
end of his last period of active service.

The post-service medical evidence shows that the Veteran does not 
experience any current disability due to his claimed bilateral 
ankle injuries such that service connection is warranted for this 
disability.   For example, VA x-rays of the ankles taken in July 
2005 showed no bone or joint space abnormality.  VA x-rays of the 
ankles taken in January 2007 confirmed no significant osseous, 
joint, or soft tissue abnormalities.  On VA outpatient treatment 
in May 2008, the Veteran complained of bilateral ankle pain, 
right greater than left.  He reported experiencing a twisting 
injury to the ankle during active service in 1999 and pain and 
intermittent swelling  2-3 times a week since this injury.  
Physical examination showed mild tenderness to palpation over the 
medial ankle gutter and over the peroneals posterior to the 
fibula in the right ankle.  X-rays were within normal limits.  
The assessment was chronic ankle pain.  The VA examiner stated 
that the Veteran was overly active and might strain his ankle 
excessively.  He recommended a supportive ankle brace and use of 
well-cushioned tennis shoes.  He also recommended weight 
reduction to help the Veteran's symptoms.  He did not appreciate 
any surgical pathology.

On VA joints examination in June 2010, the Veteran complained of 
bilateral ankle problems.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records, and noted 
that, although the Veteran injured his right ankle during 
service, there was no evidence in the service treatment records 
of a left ankle injury in service.  The VA examiner also noted 
that the Veteran had been seen repeatedly by VA since his service 
separation for ankle complaints and his examinations always were 
normal.  The Veteran reported that he experienced pain in the 
posterior lateral and posterior medial aspects of the ankles the 
longer that he stands.  He denied any true flare-ups or 
incapacitating events.  The Veteran stated that, although he had 
ankle braces, they made his pain worse so he stopped wearing 
them.  He also stated that his activities of daily living were 
affected because his ankle pain limited his walking and standing 
and slowed his productivity at work.  Physical examination of the 
ankles showed they were normal anatomically.  There was no 
tenderness or swelling in the anterior, posterior, medial, or 
lateral aspect of the ankles.  The Achilles tendons were non-
tender.  There were no indications of pain, weakness, or fatigue 
on range of motion testing.  There also were no indications of 
instability laterally, medially, anteriorly, or posteriorly.  The 
Veteran ambulated without the appearance of discomfort.  X-rays 
of the ankles were within normal limits.  The VA examiner 
concluded that he could find nothing wrong with the Veteran's 
ankles.  He also concluded that it could be a possibility that 
the Veteran's excessive weight had a lot to do with his ankle 
discomfort although it was obvious that he did not have any 
residual from the in-service right ankle sprain.  He opined that 
the Veteran's bilateral ankle problems were not caused by or 
related to active service.  The assessment was normal bilateral 
ankles.

The Board recognizes that the Veteran continues to complain of 
bilateral ankle injuries and the residuals of these alleged in-
service injuries.  His wife submitted a lay statement in October 
2005 indicating that the Veteran wrapped both of his ankles on a 
daily basis and his ankle pain was constant.  Despite the 
Veteran's assertions to the contrary, however, and as the VA 
examiner noted in June 2010, his service treatment records show 
only that he injured his right ankle during active service.  
There is no indication in the Veteran's service treatment records 
that he injured his left ankle at any time during either period 
of active service.  These records also show only that the 
Veteran's right ankle injury appears to have resolved with in-
service treatment during his first period of service.  Repeated 
x-rays of the Veteran's ankles taken since his service separation 
show no pathology which could be attributed to active service.  
The VA examiner confirmed the absence of surgical pathology in 
the Veteran's ankles following outpatient treatment in May 2008, 
although he was diagnosed as having chronic ankle pain at that 
time.  Neither the VA examiner who saw the Veteran in May 2008 
nor the VA examiner who saw him in June 2010 for his complaints 
of bilateral ankle injuries related this complaint to active 
service, however.  In fact, the VA examiner who saw the Veteran 
in June 2010 concluded that his ankles were normal and he could 
not find anything wrong with either of them after physically 
examining them.  This examiner also concluded that it was obvious 
that the Veteran currently experienced no residuals from the in-
service right ankle injury, which he noted correctly was the only 
ankle injury the Veteran had experienced during active service.  
This VA examiner opined that the Veteran's bilateral ankle 
problems were not caused by or related to active service and 
diagnosed him as having normal bilateral ankles.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which demonstrates that he 
experiences any current disability due to his claimed bilateral 
ankle injuries that could be attributed to active service.   
Absent such evidence, the Board finds that service connection for 
bilateral ankle injuries is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
bilateral ankle injuries have been continuous since service.  He 
asserts that he continued to experience symptoms relating to the 
ankles (pain and swelling) after he was discharged from the 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of bilateral ankle injuries after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of bilateral ankle symptoms since active 
service is inconsistent with the other lay and medical evidence 
of record.  The Veteran specifically denied experiencing any 
medical problems in between his two periods of service.  Indeed, 
while he now asserts that his disorder began in service, in the 
more contemporaneous medical history he gave in a Post-Deployment 
Health Questionnaire completed in January 2004 just prior to his 
final separation from service, the Veteran denied any history or 
complaints of bilateral ankle injuries.  He also specifically 
declined to undergo a separation physical examination at that 
time.  His in-service history of symptoms at the time of service 
separation is more contemporaneous to service so it is of more 
probative value than the more recent assertions made many years 
after service separation.  And, as noted elsewhere, the Veteran's 
reported in-service history of bilateral ankle injuries is not 
supported by a review of his contemporaneous service treatment 
records which show only that he injured his right ankle during 
his first period of active service.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The Veteran also did not claim that symptoms of his bilateral 
ankle injuries began in (or soon after) service until he filed 
his current VA disability compensation claim.  Such statements 
made for VA disability compensation purposes are of lesser 
probative value than his previous more contemporaneous in-service 
histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding 
that, although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements). 

During the recent VA compensation claim, the Veteran has reported 
an in-service medical history that is inconsistent with his 
service treatment records.  Specifically, and as the VA examiner 
noted in June 2010, although the Veteran has contended that he 
incurred bilateral ankle injuries during active service, his 
service treatment records show only that he injured his right 
ankle during his first period of active service.  These 
inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of bilateral ankle 
symptomatology since service.  See Madden, 125 F.3d at 1481 
(finding Board entitled to discount the credibility of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 
512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than the absence of any 
left ankle pathology in his contemporaneous service treatment 
records, his previous more contemporaneous in-service history and 
findings at service separation, and the lack of current bilateral 
ankle symptomatology.  For these reasons, the Board finds that 
the weight of the lay and medical evidence is against a finding 
of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral ankle injuries is 
denied.


REMAND

With respect to the Veteran's claim of service connection for 
hypertension, he has contended that he experienced hypertension 
(or elevated blood pressure) continuously since service.  The 
Board notes that a review of his service treatment records shows 
that his systolic blood pressure consistently was elevated during 
active service.  A review of blood pressure readings included in 
the Veteran's VA outpatient treatment records and dated between 
December 2004 and January 2010 shows that his blood pressure has 
been elevated repeatedly when seen by VA.  On VA examination in 
July 2005, the VA examiner reported that the Veteran's blood 
pressure was 150/110 in the right arm lying down, 146/92 in the 
right arm sitting down, and 144/94 in the left arm sitting down.  
This examiner also noted that, after reviewing the Veteran's 
service treatment records, he had several elevated systolic blood 
pressures during active service.  The VA examiner advised the 
Veteran to follow up with his primary care physician for further 
evaluation.  There is no current diagnosis of hypertension in the 
Veteran's VA outpatient treatment records.  Nevertheless, in 
light of the competent evidence showing repeated elevated blood 
pressure readings since service and the Veteran's contentions 
regarding his hypertension, the Board finds that, on remand, he 
should be scheduled for VA examination to determine the nature 
and etiology of his hypertension.

With respect to the rating reduction claims, as noted in the 
Introduction, in a January 2010 rating decision, the RO proposed 
to reduce the disability ratings assigned for the Veteran's 
service-connected Bell's Palsy and for service-connected 
residuals of a shrapnel injury to the forehead from 10 percent to 
zero percent effective April 1, 2010.  The Veteran disagreed with 
this decision in March 2010 and contended that the proposed 
rating reductions were improper.  

It appears that the RO took no further action on the proposed 
rating reductions before it certified this appeal to the Board in 
December 2010.  Thus, it is not clear whether the procedures 
governing proposed rating reductions outlined in 38 C.F.R. 
§ 3.105 have been followed by the RO since it proposed to reduce 
the disability ratings for the Veteran's service-connected Bell's 
Palsy and service-connected residuals of a shrapnel injury to the 
forehead.  Nor is the current status of these proposed rating 
reductions clear from a review of the claims file.  See 38 C.F.R. 
§ 3.105(e) (2010).  The Board notes that the Veteran's 
disagreement with the proposed rating reductions was received 
within the 60-day time period allowed for disagreement.  Id.  In 
any event, to date, the RO has not issued a Statement of the Case 
(SOC) on either of these claims.  Where a claimant files a notice 
of disagreement and the RO has not issued an SOC, the issue must 
be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, 
the RO/AMC should issue an SOC on the issues of whether a rating 
reduction from 10 percent to zero percent effective April 1, 
2010, for Bell's Palsy was warranted and whether a rating 
reduction from 10 percent to zero percent effective April 1, 
2010, for residuals of a shrapnel wound to the forehead was 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of whether a rating 
reduction from 10 percent to zero percent 
effective April 1, 2010, for Bell's Palsy was 
warranted and whether a rating reduction from 
10 percent to zero percent effective April 1, 
2010, for residuals of a shrapnel wound to 
the forehead was warranted and issue an SOC 
to the Veteran and her service 
representative.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  These 
issues should be returned to the Board only 
if the Veteran perfects a timely appeal.

2.  Contact the Veteran and his service 
representative and request that they identify 
all VA and non-VA clinicians who have treated 
him for hypertension since active service.  
Obtain all VA treatment records which have 
not been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any records obtained, to include a negative 
reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his hypertension.  The claims 
file must be provided to the examiner(s) 
for review.  All appropriate testing should 
be conducted.  Based on a review of the 
claims file and the results of the Veteran's 
physical examination, the examiner(s) should 
be asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that hypertension, if 
diagnosed, is related to active service or 
any incident of service (to include the 
multiple elevated systolic blood pressure 
readings found in the Veteran's service 
treatment records).  A complete rationale 
must be provided for any opinion(s) 
expressed.

4.  Thereafter, readjudicate the Veteran's 
claim of service connection for hypertension.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


